 Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 1 of 28 PageID #: 230



                            IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF NEW YORK



TY CLEVENGER,

                  Plaintiff;

                           V.
                                                        Civil Action No. 18-1568 (WFK-LB)
U.S. DEPARTMENT OF JUSTICE, et al.,

                  Defendants.



                            DECLARATION OF GAIL BRODFUEHRER

         I, Gail Brodfuehrer, declare the following to be true and correct:

         1.       I am an Attorney in the Freedom of Infatuation Act ("FOIA")/Privacy Act

("PA") Unit of the Office of Enforcement Operations in the Criminal Division of the United

States Department of Justice (the "Criminal Division"). I have held this position since November

of 2013. Prior to that time I was employed as an Attorney with the Criminal Appeals and Tax

Enforcement Policy Section of the Tax Division of the United States Depai went of Justice from

1986 to 1994. I am a member of the bar of the State of Virginia.

         2.       The FOIAJPA Unit is responsible for processing FOIA/PA requests seeking

records from within the Criminal Division.1 FOIA/PA Unit staff determine whether the Criminal



1 The Criminal Division is comprised of seventeen sections: the Office of the Assistant Attorney General, the
Appellate Section, the Computer Crime and Intellectual Property Section, the Capital Case Section, the Child
Exploitation and Obscenity Section, the Fraud Section, the Human Rights and Special Prosecutions Section, the
International Criminal Investigative Training Assistance Program, the Money Laundering and Asset Recovery
Section, the Narcotic and Dangerous Drug Section, the Organized Crime and Gang Section, the Office of
Enforcement Operations, the Office of International Affairs, the Office of Overseas Prosecutorial Development,
Assistance and Training, the Office of Policy and Legislation, the Office of Administration, and the Public Integrity
Section.

                                                    Page 1 of 8
 Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 2 of 28 PageID #: 231



Division maintains records responsive to FOIA/PA requests, and if so, whether they can be

released in accordance with the FOIA. In processing such requests, the FOIA/PA Unit consults

with personnel in the Criminal Division sections where potentially responsive records may be

maintained and, when appropriate, with other components within the Department of Justice

("DOJ"), as well as with other Executive Branch agencies.

       3.      In my capacity as an Attorney in the FOIA/PA Unit, and in conjunction with the

Chief and Deputy Chief of the FOIA/PA Unit, I assist in supervising the handling of FOIA and

PA requests processed by the Criminal Division FOIA/PA Unit. I also am responsible for

providing litigation support and assistance to Assistant United States Attorneys and Civil

Division Trial Attorneys who represent the Criminal Division in lawsuits filed in federal court

under the FOIA, 5 U.S.C. § 552, and/or the PA, 5 U.S.C. § 552a, stemming from requests for

Criminal Division records.

       4.      In providing such support and assistance, I review and process files compiled in

response to FOIA/PA requests received by the Criminal Division to determine whether searches

were properly conducted and whether decisions to withhold or release Criminal Division records

are in accordance with the FOIA, the PA, and DOJ regulations at 28 C.F.R. §§ 16.1 et seq. and

§§ 16.40 et seq. If searches are incomplete and/or records have not been processed, I ensure that

searches are completed, and/or records are processed. Then, I take the lead in the completion of

any pending searches or processing of Criminal Division documents. I regularly consult with the

Chief and Deputy Chief of the FOIA/PA Unit, Government Information Specialists, and other

members of the Unit about the Criminal Division's searches and processing of FOIA/PA

requests. I also consult with officials and employees in Criminal Division Sections where




                                           Page 2 of 8
 Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 3 of 28 PageID #: 232



responsive records are located and in other DOJ components that have equities in responsive

records.

        5.      Due to the nature of my official duties, I am familiar with the procedures followed

by the Criminal Division in responding to requests for information from its files pursuant to the

provisions of the FOIA, 5 U.S.C. § 552, and the PA, 5 U.S.C. § 552a. Specifically, I am familiar

with the FOIA request submitted by Plaintiff, Ty Clevenger, to the Criminal Division, and the

Criminal Division's response to that request.

        6.      The statements that follow are made on the basis of my review of the Criminal

Division's official files and records, my personal knowledge, and on information I acquired in

the course of perfatming my official duties in the FOIA/PA Unit.

                                         Plaintiff's FOIA Request
        7.     By letter dated March 7, 2016 (the FOIA request was erroneously dated 2016; it

should have been dated March 7, 2017), plaintiff, Ty Clevenger, submitted a FOIA/PA request to

the Criminal Division. The request also was submitted to additional Department of Justice

offices: the Executive Office for United States Attorneys, the Federal Bureau of Investigation,

the Office of Information Policy, the Office of Legislative Affairs, and the Office of the

Inspector General. Plaintiff's request sought access to certain records pertaining to the

investigation of Hilary Rodham Clinton's emails or email system. A true and accurate copy of

plaintiff's request is attached as Exhibit A.

       8.      The Criminal Division acknowledged receipt of plaintiff's request in a letter dated

March 29, 2017, and assigned the request file number CRM-300588018. A true and accurate

copy of the acknowledgment letter is attached as Exhibit B.

       9.      As it pertains to records maintained by the Criminal Division, plaintiff's request

sought "All other documents and correspondence exchanged between (1) DOJ or any component

                                                Page 3 of 8
 Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 4 of 28 PageID #: 233



(including the FBI) and (2) Beth Wilkinson (or any other attorney or agent working with her)

regarding Cheryl Mills and Heather Samuelson." See Clevenger v. U.S. Department of Justice, et

al., No. 18-cv-1568, Docket No. 15 at pages 1-3 (Defendants' August 22, 2018, status report to

Magistrate Judge Lois Bloom).

        10.     With respect to any records maintained by the Criminal Division that are

responsive to plaintiff's request, plaintiff agreed on July 30, 2018, to accept those records that

were located in searches conducted for similar but broader FOIA requests from other requesters

that were being processed by the FOIA/PA Unit. See Docket No. 15 at page 3.

        11.     On October 11, 2018, the Criminal Division sent its final response to plaintiff,

notifying him that it had located seven pages of records that were appropriate for release in part

pursuant to 5 U.S.C. § 552(b)(6), which concerns material the release of which would constitute

a clearly unwarranted invasion of the personal privacy of third parties; and 5 U.S.C. §

552(b)(7)(C), which concerns records or information compiled for law enforcement purposes the

release of which could reasonably be expected to constitute an unwarranted invasion of the

personal privacy of third parties. A true and accurate copy of the final response letter is attached

as Exhibit C.

       12.      The final response letter also notified plaintiff that the Criminal Division had

located three pages of responsive records that originated with the National Security Division

(NSD) and that, in accordance with 28 C.F.R. § 16.4(d) (2018), this Office was referring that

material to NSD.

       13.      Also on October 11, 2018, the FOIA/PA Unit sent the three-page record on

referral to NSD for processing and direct response to plaintiff.




                                            Page 4 of 8
 Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 5 of 28 PageID #: 234



       14.     Plaintiff filed a Complaint on March 14, 2018, against the U.S. Department of

Justice, the Federal Bureau of Investigation, and the National Security Agency in the United

States District Court for the Eastern District of New York. (See Clevenger v. U.S. Department of

Justice, et al., No. 18-cv-1568, Docket No. 1.) A First Amended Complaint was filed on June 6,

2018. (See Clevenger v. U.S. Department of Justice, etal., No. 18-cv-1568, Docket No. 9.)

               The Criminal Division Properly Withheld Exempt Information

Exemptions (b)(6) and (b)(7)(C)

I. Personal Privacy Interests Under FOIA Exemptions (b)(6) and (b)(7)

       15.     The Criminal Division based its non-disclosure of certain information in the

records on Exemptions 6 and 7(C). The FOIA exempts from disclosure info' nation related to

third parties if release of the information could be expected to constitute an unwarranted invasion

of personal privacy. Specifically, 5 U.S.C. § 552(b)(6) exempts from disclosure "personnel and

medical files and similar files when the disclosure of such information would constitute a clearly

unwarranted invasion of personal privacy." And 5 U.S.C. § 552(b)(7)(C) exempts from

disclosure "records or information compiled for law enforcement purposes, but only to the extent

that the production of such law enforcement records or information...could reasonably be

expected to constitute an unwarranted invasion of personal privacy." The practice of the

Criminal Division is to assert Exemption 6 in conjunction with Exemption 7(C) where, as in this

case, the release of certain information contained in law enforcement records would constitute a

clearly unwarranted invasion of personal privacy, in violation of Section 552(b)(6), and could

reasonably be expected to constitute an unwarranted invasion of personal privacy, in violation of

Section 552(b)(7)(C).




                                           Page 5 of 8
 Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 6 of 28 PageID #: 235



II. Exemption (b)(7) Threshold

       16.     Exemption 7 of the FOIA protects from mandatory disclosure records or

information compiled for law enforcement purposes, but only to the extent that disclosure could

reasonably be expected to cause one of the harms enumerated in the subpart of the exemption.

See 5 U.S.C. § 552(b)(7). In this case, the harm that could reasonably be expected to result from

disclosure concerns invasion of personal privacy (5 U.S.C. § 552(b)(7)(C)).

       17.     Before an agency can invoke any of the harms enumerated in Exemption 7(C), it

first must demonstrate that the records or information at issue were compiled for law

enforcement purposes. Law enforcement components such as the Criminal Division of the

Department of Justice must demonstrate that the records at issue are related to the enforcement

of federal laws and that the enforcement activity is within the law enforcement duties of that

agency. The records at issue in this case were created by or at the behest of the Criminal Division

as part of an investigation being conducted by the United States Department of Justice.

Accordingly, the FOIA/PA Unit determined that the records at issue here meet the threshold

requirement of FOIA Exemption 7.

 III. FOIA Privacy Rights

       18.     The Criminal Division has withheld the email address, telephone and cell phone

numbers and other personal information of Assistant Attorney General Leslie Caldwell; the

names and email addresses of attorneys from the National Security Division; the name, email

address and telephone number of a Criminal Division administrative employee; the cell phone

number of an attorney from a private law firm; the name and email address of a different

attorney from the same private law firm; and the phone number of a Washington Post reporter.

This is personal infoli iation protected by Exemptions 6 and 7(C). The government employees



                                           Page 6 of 8
 Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 7 of 28 PageID #: 236



and other private, non-nongovernmental third parties named in the records have a measurable

privacy interest in the nondisclosure of their names and other identifying information.

Accordingly, the Criminal Division determined that the privacy rights of those individuals are

more than de minimis, thereby requiring it to balance the privacy interest against the public

interest to determine whether disclosure is required under the FOIA.

IV. FOIA Public Interest

       19.     Where, as in this case, the government is relying on Exemptions 6 and 7(C) to

protect the privacy rights of both governmental third parties and private, non-governmental third

parties, the meaning of "public interest" is specifically limited to the FOIA' s basic purpose of

opening agency action to the light of public scrutiny and thereby furthering the citizens' right to

be informed about what their government is up to. The Criminal Division has not identified any

cognizable public interest in disclosure of the information protected in this case. Revealing such

information is unlikely to add to the public's understanding of how the Criminal Division works

or how well any of the government employees perform their statutory duties.

V. Balancing FOIA Public Interest in Disclosure with Third Party Privacy Interests

       20.     Exemptions 6 and 7(C) each require a balancing of the individual's right to

personal privacy against the public's interest in shedding light on an agency's performance of its

statutory duties. In this case, the Criminal Division has withheld certain identifying and personal

information of governmental third parties such as DOJ Attorneys and administrative personnel,

and of private, non-governmental, third parties. Revealing the information of DOJ government

employees may limit their effectiveness in conducting future investigations or expose them to

annoyance or harassment. Releasing the information of private, non-governmental individuals to

the public could subject the individuals to harassment or embarrassment, as well as undue public



                                            Page 7 of 8
 Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 8 of 28 PageID #: 237



attention. In addition, revealing such information is unlikely to add to the public's understanding

of how the Criminal Division or any government agency works or how well it performs its

statutory duties. Names, phone numbers, and email addresses are not likely to give the public any

insight into the operations and activities of any government agencies. Thus, the substantial

privacy interests protected by withholding this information outweigh the non-existent public

interest that might be served by its release.

       21.     Accordingly, the Criminal Division determined that release of this information

regarding government employees and other private, non-governmental third parties named in the

records would constitute a clearly unwarranted invasion of their personal privacy pursuant to

FOIA Exemption 6, and could reasonably be expected to constitute an unwarranted invasion of

their personal privacy pursuant to FOIA Exemption 7(C).

       22.     Every effort has been made to release all segregable information to plaintiff

without invading the privacy interests of individuals mentioned in the records.

       I declare under penalty of perjury that the foregoing is true and correct.



       Executed this              day of May, 2019.




                                                  Gai Brodfuehrer




                                                Page 8 of 8
Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 9 of 28 PageID #: 238




                Exhibit A
Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 10 of 28 PageID #: 239
Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 11 of 28 PageID #: 240
Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 12 of 28 PageID #: 241
Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 13 of 28 PageID #: 242
Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 14 of 28 PageID #: 243
Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 15 of 28 PageID #: 244
Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 16 of 28 PageID #: 245




                 Exhibit B
 Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 17 of 28 PageID #: 246

                                                        U.S. Department of Justice

                                                        Criminal Division



Office of Enforcement Operations                        Washington, D.C. 20530

VIA Electronic Mail                                     March 29, 2017

Mr. Ty Clevenger                                        Request No. CRM-300588018
                                                        Subject: Department of Justice documents
                                                            and correspondence relating to Clinton
                                                            investigation into email system

Dear Mr. Clevenger:

        This acknowledges receipt of your Freedom of Information Act request dated March 7,
2017 seeking records maintained by the Criminal Division concerning the above-mentioned
subject. Your request was received in this Office on March 8, 2017. The request number listed
above has been assigned to your request. Please use this number in all correspondence
concerning your request.

         ☒        Your request has been received by the Freedom of Information Act/Privacy Act
                  Unit and we are searching the section(s) most likely to maintain responsive
                  records.

         ☒        Because your request presents “unusual circumstances” (See 5 U.S.C. §
                  552(a)(6)(B)(i)-(iii)), we are extending the time limit to respond to your request
                  an additional ten days as provided by the statute.

         ☐        We have not yet made a decision on your request for a fee waiver. We will do so
                  after we determine whether the processing of your request will result in any
                  assessable fees.

         ☐        We have not yet made a decision on your request for preferred fee status. We will
                  do so after we determine whether the processing of your request will result in any
                  assessable fees.

         ☐        Your request for expedited treatment has been:

                  ☐       Granted. Accordingly, your request has been assigned to a Government
                  Information Specialist in this Office and we will respond to your request as soon
                  as practicable.

                  ☐       Denied. You have not established that your request fits within any of the
                  four U.S. Department of Justice standards for expedited treatment. If you are not
                  satisfied with my response to this request, you may administratively appeal by
Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 18 of 28 PageID #: 247
                                                2

               writing to the Director, Office of Information Policy (OIP), U.S. Department of
               Justice, Suite 11050, 1425 New York Avenue, NW, Washington, DC 20530-
               0001, or you may submit an appeal through OIP's FOIA online portal by creating
               an account on the following website:
               https://foiaonline.regulations.gov/foia/action/public/home. Your appeal must be
               postmarked or electronically transmitted within 60 days of the date of my
               response to your request. If you submit your appeal by mail, both the letter and
               the envelope should be clearly marked “Freedom of Information Act Appeal.”

       I assure you that your request will be processed as soon as possible. If you have any
questions or wish to discuss reformulation or an alternative time frame for the processing of your
request, you may contact me by telephone at (202) 616-0307, by email at crm.foia@usdoj.gov,
or by mail at the Criminal Division, U.S. Department of Justice, Suite 1127, Keeney Building,
NW, Washington, DC 20530-0001.

        You may contact our FOIA Public Liaison at the telephone number listed above for any
further assistance and to discuss any aspect of your request. Additionally, you may contact the
Office of Government Information Services (OGIS) at the National Archives and Records
Administration to inquire about the FOIA mediation services they offer. The contact information
for OGIS is as follows: Office of Government Information Services, National Archives and
Records Administration, Room 2510, 8601 Adelphi Road, College Park, Maryland 20740-6001;
e-mail at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile at
202-741-5769.

                                                    Sincerely,



                                                    Amanda Marchand Jones
                                                    Chief
                                                    FOIA/PA Unit
Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 19 of 28 PageID #: 248




                 Exhibit C
 Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 20 of 28 PageID #: 249

                                                     U.S. Department of Justice

                                                     Criminal Division



Office of Enforcement Operations                     Washington, D.C. 20530

VIA Electronic Mail                                  October 11, 2018

Mr. Ty Clevenger

                                                     Clevenger v. DOJ, et al., No. 18-cv-1568
                                                     (E.D.N.Y.)

Dear Mr. Clevenger:

        This responds to your Freedom of Information Act request dated March 7, [2017], for
certain correspondence exchanged between Beth Wilkinson and the Criminal Division relating to
the investigation of the private email system used by Hilary Clinton while U.S. Secretary of
State. Your request is currently in litigation, Clevenger v. DOJ, et al., No. 18-cv-1568
(E.D.N.Y.). You should refer to this number in any future correspondence with this Office.

       Please be advised that searches have been conducted in the appropriate sections, and
seven pages of records were located that are appropriate for release in part, with certain
information protected pursuant to:

         5 U.S.C. § 552(b)(6), which concerns material the release of which would constitute a
         clearly unwarranted invasion of the personal privacy of third parties; and

         5 U.S.C. § 552(b)(7)(C), which concerns records or information compiled for law
         enforcement purposes the release of which could reasonably be expected to constitute an
         unwarranted invasion of the personal privacy of third parties.

        In addition, we have located three pages of responsive records which originated with the
National Security Division. In accordance with 28 C.F.R. § 16.4(d) (2018), this Office has
referred that material to NSD for processing and direct response to you. If you have any
questions regarding these referrals, you may contact NSD at the following:

                  Arnetta Mallory
                  FOIA Initiatives Coordinator
                  National Security Division
                  Department of Justice
                  Room 10702
                  600 E Street, NW
                  Washington, DC 20530-0001
                  nsdfoia@usdoj.gov
 Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 21 of 28 PageID #: 250
                                                 2


        For your information, Congress excluded three discrete categories of law enforcement
and national security records from the requirements of the FOIA. See 5 U.S.C. § 552(c). This
response is limited to those records that are subject to the requirements of the FOIA. This is a
standard notification that is given to all our requesters and should not be taken as an indication
that excluded records do, or do not, exist.

       You may contact Assistant United States Attorney Kathleen A. Mahoney by phone at
(718) 254-6026, by email at kathleen.mahoney@usdoj.gov, or by mail at the United States
Attorney’s Office for the Eastern District of New York, 271-A Cadman Plaza East, 7th Floor,
Brooklyn, New York, 11201, for any further assistance and to discuss any aspect of your request.

         Although your request is the subject of litigation, I am required by statute to inform you
that if you are not satisfied with my response to this request, you may administratively appeal by
writing to the Director, Office of Information Policy (OIP), United States Department of Justice,
Suite 11050, 1425 New York Avenue, NW, Washington, DC 20530-0001, or you may submit an
appeal through OIP’s FOIAonline portal by creating an account on the following web
site: https://foiaonline.regulations.gov/foia/action/public/home. Your appeal must be postmarked
or electronically transmitted within 90 days of the date of my response to your request. If you
submit your appeal by mail, both the letter and the envelope should be clearly marked “Freedom
of Information Act Appeal.”

                                                      Sincerely,


                                                      Amanda Marchand Jones
                                                      Chief
                                                      FOIA/PA Unit


cc: Kathleen A. Mahoney
    Assistant United States Attorney
    Eastern District of New York
    271-A Cadman Plaza East, 7th Floor
    Brooklyn, New York 11201
    kathleen.mahoney@usdoj.gov


Enclosures
Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 22 of 28 PageID #: 251
Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 23 of 28 PageID #: 252
Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 24 of 28 PageID #: 253
Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 25 of 28 PageID #: 254
Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 26 of 28 PageID #: 255
Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 27 of 28 PageID #: 256
Case 1:18-cv-01568-LB Document 36 Filed 10/01/19 Page 28 of 28 PageID #: 257
